Exhibit 10.48
EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT
     This EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT (the
“Agreement”) is made and entered into by and between MEDCATH INCORPORATED, a
North Carolina corporation (the “Company”) and JAMES A. PARKER, a resident of
North Carolina (“Employee”) and is effective the 18th day of February, 2001.
     WHEREAS, the Company desires to employ Employee as a full-time employee and
Employee desires to accept that position in accordance with the terms hereof;
     NOW, THEREFORE, it is agreed as follows:
     1. Employment. Employee shall be employed as Treasurer for MedCath
Incorporated. For new and valuable consideration described herein, the Company
shall employ Employee and Employee accepts employment upon the terms and
conditions hereinafter set forth, with such employment to commence on or before
February 26, 2001.
     2. Duties. Employee shall be a full-time employee of the Company and,
accordingly, shall devote a commensurate amount of time and effort in the
performance of Employee’s duties as assigned by the Company.
     While employed by the Company, Employee shall not be engaged in any other
business activity whether or not such business activity is pursued for gain,
profit, or other pecuniary advantage.
     3. Compensation. For and in consideration of the services to be rendered by
Employee hereunder and the Employee’s agreement to comply with the provisions
contained in the Agreement, the Company shall pay to Employee a bi-weekly salary
of Five Thousand Five Hundred Seventy Six Dollars and Ninety-Two Cents
($5,576.92). While Employee remains employed by the Company, Employee’s salary
shall be reviewed by the Company on an annual basis.
     Employee shall be eligible for a sign-on bonus of Twelve Thousand Five
Hundred Dollars and Zero Cents ($12,500.00). Employee agrees that if employment
is terminated by the Company for cause on or before February 26, 2002, Employee
will reimburse the Company the full amount of the bonus paid to him within
thirty (30) days of termination. If employment is terminated by the Company
without cause, Employee will not be responsible to reimburse any sign-on bonus
amount to the Company.
     Employee shall be eligible to participate in an annual bonus compensation
plan each fiscal year of employment with the Company, provided that such
participation complies with the terms, conditions and guidelines established for
eligible employees’ participation. Employee will be eligible for a bonus the
first fiscal year of employment of up to forty (40%) percent of Employee’s base
compensation, based upon the Company’s review of Employee’s performance. Any
bonus for the Employee’s first fiscal year of employment with the Company will
be pro-

 



--------------------------------------------------------------------------------



 



rated based upon the Employee’s commencement of employment with the Company as
of February 26, 2001; Company shall pay Employee at least fifty percent (50%) of
such pro-rated, first fiscal year bonus potential. While Employee remains
employed by the Company, Employee’s eligibility for, participation in, and terms
of the annual bonus compensation plan will be reviewed, and may be revised, by
the Company on at least an annual basis. Performance will include, but not be
limited to, the accomplishment of any objectives outlined by the Company for
Employee. Employee understands that the purpose of the annual bonus compensation
plan is to provide participants with an incentive to remain with the Company.
Therefore, in order to be eligible for any bonus, Employee must be actively
employed by the Company at the time the bonus is paid and satisfy all
eligibility criteria imposed by applicable Company policy and law. Employee
further understands that the bonus is not actually earned by Employee unless
Employee remains actively employed by the Company throughout this period, which
includes the date of payment.
     4. Miscellaneous Benefits. During Employee’s employment with the Company,
Employee shall be eligible for additional benefits, including life insurance,
medical insurance, paid time off, etc., under the same terms and conditions as
those which apply to similar employees of the Company, as they may be changed
from time to time. Employee shall be entitled to twenty (20) days of vacation
annually.
     With regard to business expenses, the Company shall reimburse Employee for
reasonable business related expenses incurred in the course of Employee’s
employment with the Company, provided those expenses are consistent with the
policies established from time to time by the Company. Employee must submit
acceptable documentation of the expenses in order to receive reimbursement.
     5. Termination of Employment.
          (a) By the Company for Cause. The Company shall have the right to
terminate Employee’s employment immediately and without prior notice in the
event that the Company believes it has cause to terminate employment. “Cause”
includes, but is not limited to, fraud; dishonesty; disloyalty; conviction of
criminal conduct; conduct which is or threatens significant injury to the
Company monetarily; conduct which may have a significant or threatened negative
impact upon the image of the Company; failure to fulfill the duties assigned to
Employee by the Company; violation of this Agreement; submission of a notice of
resignation to the Company; engaging in or condoning sexual or other improper
harassment; failure to abide by applicable laws, rules, regulations and work
rules; or actions or omissions which the Company considers to be of a similar
nature or degree.
          In the event that Employee is terminated for cause, Employee shall not
be entitled to receive any further salary, bonus or benefit following the date
of termination of the Employee’s employment, except as provided by applicable
law or Company policy.
          (b) By the Company Without Cause. The Company may terminate Employee’s
employment at any time, without cause, by giving Employee at least thirty
(30) days written notice thereof. The Company reserves the right to elect to
give pay in lieu of notice.

 



--------------------------------------------------------------------------------



 



          In the event the Company terminates Employee’s employment without
cause, the Company will continue to pay Employee his/her current bi-weekly
salary, less applicable lawful deductions, for a period of six (6) months
following the date of notice of termination of employment, or until Employee
secures other substantially full-time employment or earns, on a monthly basis,
at least 75% of Employee’s monthly salary hereunder, whichever occurs first.
Employee shall be entitled to receive pro-rata vacation if terminated without
cause, plus other benefits as provided by applicable law or by Company policy.
          (c) By Employee. Employee may terminate Employee’s employment with the
Company at any time. The Company requests the Employee provide the Company with
thirty (30) days written notice. In the event of such termination, Employee
shall not be entitled to receive any further salary, bonus or benefit following
Employee’s actual termination, except as provided either by applicable law or
Company policy. The Company reserves the right to elect to provide pay in lieu
of allowing Employee to work during the notice period.
     6. Confidentiality and Non-Disclosure Agreements. During the course of
Employee’s employment with the Company, the Company will provide Employee with
access to and Employee will be exposed and/or have access to substantial
quantities of confidential information relating to the Company’s business
(including the business of all affiliates and operations of the Company), such
as customer information, vendors, operations and operating procedures, pricing,
financial information, technology, marketing strategies, design of facilities,
employment practices, contractual agreements, and trade secrets (the
“Confidential Information”).
          Employee agrees that both while employed by the Company and following
termination of Employee’s employment with the Company at any time in the future:
          (i) Employee will take all reasonable precautions to safeguard all
Confidential Information at all times so that it is not communicated to, exposed
to, available to, or taken by any unauthorized individual or entity;
          (ii) Employee will not personally use or disclose such information;
and
          (iii) Employee will exercise Employee’s best efforts to assure the
safekeeping of the Company’s Confidential Information.
          Upon termination of Employee’s employment with the Company, Employee
agrees to immediately return to the Company all Confidential Information and
other Company property, including without limitation all originals, copies,
computer data, or other records or information. It is understood and agreed that
Confidential Information and other property of the Company shall remain at all
times the property of the Company.
     7. Non-Competition Agreement. Recognizing the fact that Employee will be
given or have access to the Confidential Information described in Section 6
above, and that the employee owes a duty of full loyalty to the Company and its
name, reputation and operational interests, Employee agrees that during the
period of Employee’s employment with the Company, Employee will not engage in or
have an interest in, either directly or indirectly, in any manner,

 



--------------------------------------------------------------------------------



 



whether as a partner, owner, investor, officer, director, advisor, employee,
consultant, or in any other capacity, any Competitive Business.
          Employee further agrees that in the event that Employee’s employment
with the Company is terminated for any reason by either party, for a period of
one (1) year from the date of termination of employment, Employee will not seek,
accept, or engage in any employment or work of a similar or related nature to
the work Employee performed for the Company where the employment or work will be
with a Competitive Business which is located or operates within fifty (50) miles
of:
               (i) any one of the Company or its affiliates’ facilities or a
location where the Company or one of its affiliates has provided services during
the term of Employee’s employment with the Company, or
               (ii) any location where the Company was actively developing a
facility or service before the termination of Employee’s employment with the
Company.
          For purposes of this section, “Competitive Business” shall be defined
as a hospital or any other health care employer, facility, or service providing
primarily cardiology related facilities or services.
     8. Non-Solicitation Agreement. Employee acknowledges and agrees that during
the course of Employee’s employment with the Company, Employee will become
familiar with many of the Company’s employees, their knowledge, skills,
abilities, compensation, benefits, and other matters with respect to such
employees not generally known to the public. Employee further acknowledges and
agrees that any solicitation, luring away, inducement to have any third party or
individual cease or modify its relationship with the Company, or hiring of the
employees of the Company, or other direct or indirect participation in such
activities, would be highly detrimental to the business of the Company and would
cause the Company great and irreparable harm. Consequently, Employee agrees that
for a period of one (1) year following the end of Employee’s employment with the
Company, Employee will not, directly or indirectly, solicit, lure, or hire any
employees of the Company, or induce any third party or individual to cease or
modify its relationship with the Company, or assist or aid in any such activity.
     9. Enforcement. In the event that there is a breach of this Agreement by
either party, it is understood and agreed that the other party can seek damages
and other remedies available to it at law or in equity. In addition to those
remedies, however, in the event that Employee breaches Section 6, Section 7 or
Section 8 of this Agreement, or in the event that there is a threat of such a
breach of either of those sections, the Company shall have the right to seek and
shall be entitled to injunctive relief and attorney’s fees and court costs. The
parties desire and intend that the provisions of Sections 6, 7, and 8 be
enforced to the fullest extent permissible under the law. Employee’s right to
receive the payments and benefits after termination of employment, as set forth
in Section 5, is conditioned on Employee’s complying with the provisions of
Sections 6, 7 and 8. Failure to comply will result in the forfeiture of any
rights Employee may have to such benefits.

 



--------------------------------------------------------------------------------



 



     In the event that any provision of Section 6, Section 7 or Section 8 of
this Agreement is found by any applicable authority to be invalid or
unenforceable, the parties agree that either
               (i) the court shall at the time the provision is declared invalid
or unenforceable, if permissible by law, modify the invalid or unenforceable
provision to reflect, in a lawful manner, the objectives of the parties in
entering into these agreements in Sections 6, Section 7 and Section 8 or, in the
alternative,
               (ii) the parties or their representatives shall meet within one
(1) week of the applicable decision and shall agree to modify that provision
which was found to be invalid or unenforceable in order to allow the Company to
obtain the objectives, to the extent allowed by law, of the provisions found to
be invalid or unenforceable. Should Employee fail or refuse to meet within the
one (1) week period, or should no agreement be reached by the parties during the
meeting, Employee agrees that the Company may unilaterally modify the
provision(s) declared to be invalid or unenforceable to comply with the law,
provided that the Company notifies Employee of the change in the language of the
Agreement within three (3) weeks of the decision of the Court and pays to
Employee the sum of One Hundred Dollars ($100.00). In no event may language
unilaterally selected by the Company expand the scope of the Confidentiality,
the Non-Competition, or the Non-Solicitation Agreement beyond that originally
agreed upon.
     10. Notices. Any written notice required or permitted to be given under
this Agreement shall be given to the Company by hand-delivering said notice
directly to Employee’s supervisor or by mailing by registered mail or by other
reasonable means of delivery providing overnight service, such notice to the
Company at the following address:
Mr. Roger Simpson
Vice President Human Resources
MedCath Incorporated
10720 Sikes Place, Suite 300
Charlotte, NC 28277
     Notice to Employee may be given by hand-delivering said notice or by
mailing such notice to the last address Employee provided the Company in
writing. Notice shall be deemed to have been given one day after depositing said
notice with the postal service or other delivery service or, if hand-delivered,
when received by the addressee.
     11. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by the waiving party.
     12. Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Without limiting any other rights of Company
hereunder, Employee acknowledges that if upon written notice to Employee,
Company assigns this Agreement and its rights hereunder to an affiliate of the
Company which, directly or indirectly, owns an interest in and/or is involved in
managing the hospital at which Employee provides his fulltime services, then
such assignee shall be entitled to the benefit of, and to enforce, all of the
Company’s rights under this

 



--------------------------------------------------------------------------------



 



Agreement, and further, in such event the reference to Company in Sections 6, 7,
8, and 9 shall continue to mean MedCath Incorporated, the affiliate to which
this Agreement has then been assigned and all other affiliates and business
operations of MedCath Incorporated. As a personal service contract the rights
and obligations of Employee under this agreement may not be assigned by him/her.
     13. Entire Agreement. This Agreement sets forth the entire understanding
between the parties with respect to the subject matter hereof and cannot be
amended orally, but may only be amended by a writing signed by Employee and
either the individual executing the Agreement on behalf of the Company or an
individual in a higher position with the Company. This Agreement sets forth the
entire agreement between the Company and Employee regarding the matters herein
and fully supersedes any prior agreements or understandings between the Company
and Employee regarding the matters herein.
     14. Severability. Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect.
     15. Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of North Carolina applicable to contracts made and to be
performed in North Carolina, without reference to choice of laws principles, and
that law shall be applied in connection with its enforcement in other states and
jurisdictions to the fullest extent possible.
     16. Counterpart Executions; Facsimiles. This Agreement may be executed in
any number of counterparts with the same effect as if all of the parties had
signed the same document. Such executions may be transmitted to the parties by
facsimile and such facsimile execution shall have the full force and effect of
an original signature. All fully executed counterparts, whether original
executions or facsimiles executions or a combination, shall be construed
together and shall constitute one and the same agreement.
     17. It is understood and agreed that Employee will not disclose or release
the existence or the terms of this Agreement.
     IN WITNESS WHEREOF, the parties hereto execute this Agreement.

          COMPANY: MEDCATH INCORPORATED
 
        By:   /s/ James E. Harris       Title:   CFO       Date:   August 7,
2003      
 
       

          EMPLOYEE:   /s/ James A. Parker           James A. Parker
 
        Date:   August 7, 2003      

 